Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
	The instant patent application, 16/835,710, filed March 31, 2020, is presented for Consideration and Examination.  The application claims the benefit of U.S. Provisional Patent Application No. 62/981,679, filed February 26, 2020, and is incorporated by reference in its entirety.
After a thorough review of the claimed subject matter, consisting of claims 1-20, and a thorough review of the pertinent prior art categories, claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Because the best art of record, or that encountered in searching the invention, fails to explicitly teach or suggest (in example below, for claim 1):
1. 	A system comprising:
at least one processor and memory having instructions that, when executed, cause the at least one processor to perform operations comprising:
  	deploying a first version of a machine learning model and a first version of
an access module to a plurality of server machines, each server machine of the
plurality of server machines utilizing the first version of the machine learning model and the first version of the access module to provide a prediction service;
 	training the machine learning model to generate a second version of the
machine learning model;
 	validating the second version of the machine learning model to identify the
second version of the machine learning model as deployable; and
promoting the second version of the machine learning model, the promoting
comprising:
 		automatically identifying the first version of the access module as
 	being interoperable with the second version of the machine
 	learning model based on a machine learning model registry;
 	and
 		automatically deploying the first version of the access module and
 	the second version of the machine learning model to the
 	plurality of server machines.

Any comments necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-30-2022